Citation Nr: 0721404	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of that hearing is associated with the claims 
file.

In January 2007, the veteran submitted additional evidence in 
support of his claim for PTSD and waived his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2006).

Because additional development of the evidence is needed, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, the veteran does not appear to be contending that he is 
a combat veteran.  While his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was a 
cook.  So, as there is no objective evidence to show combat 
participation by him, the law requires that his claimed 
stressors be corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.  Consequently, in support 
of his claim, the veteran has provided a history of various 
stressors.

On his VA Form 9 (dated in December 2005) and VA Form 21-
0781a (submitted in October 2006), as well as during his 
hearing (in December 2006), the veteran described an incident 
in which he set up landmines while stationed in Vietnam with 
his unit in April of 1971.  He said that he witnessed small 
children playing near the landmines, and when some of the 
landmines exploded, several of the children were injured and 
killed.  At the hearing, he added that he suffered a nervous 
breakdown as a result of this incident.

During his December 2006 hearing, the veteran also described 
another incident in March 1971 in which he was thrown into a 
pit of burning human waste.  This was apparently intended to 
be a practical joke, but he claims that it actually 
threatened his life and caused him to suffer humiliation.

Also during his December 2006 hearing, the veteran revealed 
that a corpsman that he knew had committed suicide, though 
the veteran admitted that he did not witness the suicide 
firsthand.  The veteran claimed that this incident took place 
in November 1970, but a casualty record submitted by the 
veteran to the Board in January 2007 indicates that the 
corpsman's death actually took place in May 1971.

Among these three identified stressors, only the suicide of 
the veteran's fellow corpsman will be acknowledged as a 
credible stressor without further verification.  The other 
two stressors (the children being killed and the veteran 
being thrown into a pit of human waste) must be verified 
before further action is taken.  Accordingly, the case is 
REMANDED for the following actions:

1.	The RO should contact the veteran and 
request that he provide more specific 
information regarding his reported 
stressful events during service in 
Vietnam (namely, the children being 
killed and the veteran being thrown 
into a pit of human waste).  This 
includes supporting details such as the 
specific location, names of any 
individuals involved, and time frame 
during which the claimed incidents 
occurred (preferably, within no more 
than a 60-day time period for each 
claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

2.	Any additional information obtained 
from the veteran concerning his alleged 
stressors, as well as relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors as well as the veteran's unit 
while in Vietnam (B Battery, 44th 
Artillery, 101st Airborne Division).

3.	After receiving a response from JSRRC, 
the RO should make a determination as 
to which (if any) stressors are 
corroborated, to include consideration 
as to whether the veteran was involved 
in combat.  If the RO determines that 
the veteran was involved in combat, 
then corroborative evidence is not 
required regarding any combat-related 
stressors.

4.	Taking into consideration that one 
stressor (namely, the suicide of the 
veteran's fellow corpsmen) has already 
been verified, schedule the veteran for 
a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.

5.	Then, readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, then send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



